Citation Nr: 1033496	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  05-35 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael T. Osborne


INTRODUCTION

The Veteran had active service from September 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied, in pertinent part, the Veteran's claims of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and for tinnitus.  A Travel Board hearing was 
held before the undersigned at the RO in June 2007.  

In September 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center in Washington, DC, for 
additional development.  

In a January 2010 rating decision, the RO granted the Veteran's 
claim of service connection for PTSD and assigned a 30 percent 
rating effective January 11, 2005.  There is no subsequent 
correspondence from the Veteran expressing disagreement with the 
rating or effective date assigned.  Accordingly, an issue 
relating to PTSD is no longer before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (1997).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Since the issuance of the last supplemental statement of the case 
(SSOC) in January 2010, the Veteran submitted additional relevant 
evidence.  In a letter dated in May 2010, the Board asked the 
Veteran if he wished to waive initial RO review of this evidence.  
In a June 2010 response, the Veteran indicated that his case 
should be remanded to the agency of original jurisdiction for 
review of the additional evidence that he submitted in his case.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should review the additional 
evidence and readjudicate the appeal.  Any 
additional development, such as obtaining 
a supplemental medical nexus opinion, 
should be undertaken.  

2.	 If the benefit sought on appeal is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


